Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 24, 2014

                                     No. 04-14-00515-CV

    SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, L.L.C. d/b/a Casa Rio
                       Healthcare and Rehabilitation,
                                 Appellant

                                               v.

    Adolfo R. JUIEL, Individually, Anna A. Juiel, Individually and on behalf of Isaac Juiel,
    individually, and as all Heirs of the Estate of Bertha Juiel, deceased and Lisa Ochoa, as
                     Representative of the Estate of Nora Nieto, deceased,
                                            Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04911
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
        Appellant has filed a Motion to Stay Trial Court Proceedings pending resolution of this
appeal. If appellee wishes to respond to appellant’s motion, appellee must do so no later than
noon on July 28, 2014. If appellee has not filed a response by noon on July 28, 2014, this court
will rule on appellant’s motion without benefit of a response from appellee.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court